Williams, P. J. (dissenting).
The majority of this court take the position that not only were the questions concerning Allstate Insurance Company improper, but that they were seriously prejudicial. We agree that the questions were improper, but we find no indication of prejudice. Any determination that they did, in fact, affect the jury’s verdict adversely to the defendants is pure speculation.
Prejudice is not indicated in any way in the amount of the verdict. In fact, the defendant Boughton, who raises the point of the impropriety of the questions, does not claim that the amount awarded is excessive.
Boughton was clearly negligent, but the question of what injuries were sustained by the infant plaintiff Doyle as the result of such negligence is more difficult. However, on this question there was ample proof from which the jury could have arrived at the determination that he was jointly responsible for such injuries.
In these days everyone knows that all drivers have, or should have, insurance. We have passed far beyond the time when the mere mention of insurance before the jury creates prejudicial error. In this case the majority emphasize the fact that not only was insurance mentioned, but that the name of the carrier was brought out during the cross-examination. For this reason it is said prejudice was created, but, as we have observed, this is highly speculative. This large carrier, doing an extensive nationwide business, may well have had policyholders on the jury, or at least some who thought highly of the company and its reputation. The name of the carrier might, in fact, have benefited the defendant in some respects; this may be why the verdict was moderate in amount.
Inasmuch as the verdict is not contrary to the weight of evidence and was in no way excessive, and as no resulting prejudice is shown or indicated from the record, we view the *323questions as improper, but not as creating reversible error. We therefore would affirm the judgments.
Bastow and Del Vecchio, JJ., concur with Noonan, J.; Williams, P, J., dissents and votes to affirm, in an opinion in which Goldman, J., concurs.
Judgments reversed on the law and facts and in the interest of justice and a new trial granted, with costs to abide the event.